 THE R. J. TOWER IRON WORKS, INC.445agree to post a performance bond, or any other proposal not involving termsand conditions of employment.WE WILL NOT discourage membership in the above-named Union, or anyother labor organization, by refusing to reemploy, or otherwise discriminatingin regard to hire or tenure of employment, or any term or condition ofemployment.WE WILL offer to reinstate Andrew Baylock to his former or substantiallyequivalent position, without prejudice to his seniority and other rights and privi-leges, and make him whole for any loss of pay suffered as a result of the dis-crimination against him.WE WILL NOT in any other manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form, join, or assistthe above-named Union, or any other labor organization, to bargain collectivelythrough representatives of their own choosing and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities.AMERICAN COMPRESS WAREHOUSE, DIVISIONOF FROST-WHITED COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatement upon applicationin accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, T6024 Fed-eral Building (Loyola), 701 Loyola Avenue, New Orleans 12, Louisiana, TelephoneNo. 529-2411, if they have any question concerning this notice or compliance with itsprovisions.The R.J. Tower Iron Works, Inc.andShurley Brown.Case No.7-CA-4039.September 9, 1963DECISION AND ORDEROn June 19, 1963, Trial Examiner William F. Scharnikow issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissed inits entirety, as set forth in the attached Intermediate Report.There-after, the General Counsel filed exceptions to the Intermediate Reportand a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in the144 NLRB No. 53. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDcase, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner.'[The Board dismissed the complaint.]1We agree with the Trial Examiner that Personnel and Office Manager Amidon's allegedsurveillance of the November 10 union meeting does not constitute a violation of Section8(a) (1) of the Act in the particular circumstances present hereinHowever, in so doing,we do not adopt or rely upon his further comment that the principle ofdeminimisisapplicable to the resolution of the instant unfair labor practice allegation.CfFaulhaberCompany,129 NLRB 561, footnote 1.We also agree with the TrialExaminerthat the Respondent did not violate Section8(a) (3) and/or 8(a) (1) of the Act by discharging employee Shurley Brown because hewas an argumentative and troublesome individual. The existing collective-bargaining agree-ment between the Respondent and the Union contains a formal four-step grievance-arbitration procedure whereby an individual could process a grievance through his UnionThis procedure commences with the presentation of a written grievance to the aggrievedemployee's foremanTheevidencehere clearly establishes that employee Brown neveravailed himself of the procedure and that his discharge was not in any sense caused bythefilingof grievances.(CfBowmanTransportation,Inc,134 NLRB 1419, andH Mnehl-stein if Co., Inc,118 NLRB 268) Rather, employee Brown individually pressed his owncomplaints by voicing them directly to his supervisor, Foreman Brown ; in this regard, theTrial Examiner also found that on one occasion employee Brown was "speaking harshlyand sarcastically" to his supervisor.Additionally, employee Brown once complained di-rectly to Sanders who, coincidentally, was situated nearby and who also served as unionpresidentAll of these complaints by employee Brown appear to be purely personal innatureAccordingly, we find that they do not constitute protected "concerted" activitywithin the meaning of Section 7 of the ActSeeRyder Tank Lines, Inc,135 NLRB936, 938, citing, with approval,N L R.B, v.GibbsCorporation,284 F. 2d 403, 404-406(CA 5)INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThe complaint in the present case was issued on February 14, 1963, on the basisof charges which had been filed on December 20, 1962, by Shurley Brown, an indi-vidual, against the Respondent, The R. J Tower Iron Works, Inc. In substance, thecomplaint alleges that the Respondent committed unfair labor practices affectingcommerce within the meaning of Sections 8(a)(l) and (3) and 2(6) and (7) ofthe National LaborRelationsAct, as amended (29 U S.C. Sec. 151,et sea.), by(1) subjecting a union meeting of its employees to surveillance on November 10,1962; and (2) discharging Shurley Brown on December 5, 1962, and thereafterfailing and refusing to reinstate him to his former position of employment with theRespondent, "because Shurley Brown engaged in Union or concerted activities "In its answer, the Respondent denies committing the unfair labor practices al-leged by the complaint.Although it admits that James L. Amidon, its personneland office manager, "did check on [its] employees' attendance" at the meetine onNovember 10, 1962, the Respondent further states in its answer that Amidon did sobecause the "employees had been excused from work with pay for the purpose ofattending said meeting"; that Amidon's conduct "was a single isolated event"; thatthe Respondent did not thereby intend to interfere with, nor did it actually interferewith, its employees' concerted activities; and that, in subsequently discussing theincident with the union representatives of its employees, the Respondent satisfiedthem by promising that Amidon's conduct would not be repeatedWith respect toShurley Brown, the Respondent asserts in its answer that "the [aforesaid] isolatedactivity of James L. Amidon was not connected in any manner with the dischargeof Shurley Brown"; that Brown "was an argumentative and troublesome emnloveewho failed to comply with the standards of conduct expected from all of Respond-ent's employees"; and that Brown was discharged "for conduct other than his Unionactivity or other concerted activities."Pursuant to notice, a hearing was held before Trial Examiner William F. Scharni-kow at Grand Rapids, Michigan, on March 28, 1963. The General Counsel andthe Respondent appeared by counsel and were afforded full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidence bearing uponthe issues.At the conclusion of the hearing, the parties waived oral argument. THE R. J. TOWER IRON WORKS, INC.447Since the hearing, I have received and considered briefs from the General Counseland the Respondent.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Michigan corporation, with its only office and place of businessinGreenville,Michigan, is engaged in the manufacture, fabrication, sale, and dis-tribution of metal stampings and related products.During the representative yearending August 31, 1962, the Respondent purchased and caused to be transported anddelivered to its Greenville plant directly from points located outside the State ofMichigan, metal products and other goods and materials of a value in excess of$400,000.During the same year the Respondent manufactured, sold, and distributedproducts of a value exceeding $500,000. Included in these sales were sales ofproducts of a value exceeding $396,000 which the Respondent shipped from itsGreenville,Michigan, plant directly to various points outside the State of Michigan.I conclude that the Respondent is engaged in a business affecting commerce withinthe meaning of the Act, and that it will effectuate the policies of the Act for theBoard to entertain jurisdiction in the present case.II.THE LABOR ORGANIZATIONSINVOLVEDTower Iron Workers'Mutual BenefitAssociation (herein called the Association)and United Furniture Workers of America, Local 438, AFL-CIO (herein calledthe Union),are labor organizationswithin themeaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Respondent's relationship with the Association and the UnionFor approximately 10 years the Respondent has bargained with the Associationas the representative of its employees.On July 31, 1962, it and the Associationentered into a comprehensive 3-year contract, covering the terms and conditions ofemployment at the Respondent's plant in detail, and indicating the Respondent'sfull acceptance and recognition of the Association in its important role as the "solebargaining agency" for all the production and maintenance employees.Among the contractual provisions which reflected the Respondent's favorable at-titude toward collective bargaining and the unionization of its employees, and whichalso provided a significant background to its later discharge of Shurley Brown, werethe following provisions:(1)A union-security provision with a 30-day grace period.(2)A voluntary dues checkoff provision.(3)A provision for a 60-day probationary period during which the Respondent"reserve[d] the right to discharge any [new] employee . . . at its sole discretion."(4) Seniority provisions, effective on and after the 61st day of employment, andaffecting preference in the assignment of jobs as well as vacations, pay raises, andthe order of layoff and recall of employees.(5) Provisions setting base, hourly rates.(6) Provisions for the establishment and adjustment of incentive piece rates, bynegotiation with a committee of the Association.(7)A provision for the payment of the base rate to a piece-rate worker for"down time" of more than 15 minutes per shift "provided ... he has notified theforeman at once of [a] breakdown or lack of available work and is requested toremain in the plant."(8) Provisions for grievance and arbitration procedures, with the Associationas a participant.(9) Provision for the Respondent's contribution to an employees' health andwelfare fund jointly administered by the Association and the Respondent.On Saturday morning, November 10, 1962, all the Respondent's employees at-tended an Association meeting at the DBS Hall in Greenville and voted to affiliatethe Association with the Union.The Respondent knew that the meeting was to beheld and excused the employees on the day shift from work with pay for the timethey spent at the meeting.Although he had not been instructed to do so by hissuperiors, James Amidon, the Respondent's personnel and office manager, sat outsidethe meeting hall in his car for half an hour to check the employees' attendance atthe meeting and thus "to make sure," as Amidon testified, "that we weren't payinganyone who was not attending the meeting." 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDSince the affiliation of the Association with the Union on November 10, 1962,the Respondent has recognized the Union as the exclusive bargaining representativeof its employees,has handled and "solved"grievances with the Union,and has ap-parently thus continued its amicable relationship with the union representatives ofits employees.At one of the meetings between the Respondent's and the Union'srepresentatives shortly after November 10, there was some discussion of Amidon'spresence in his car outside the meeting of November 10 and Amidon gave the expla-nation already noted.Apparently,theUnion's representatives were satisfied, forthe charge in the present case alleging surveillance violative of Section 8 (a) (1) ofthe Act was filed, not by the Union,but by employee Shurley Brown in connectionwith his assertion therein that his subsequent discharge was also violative of the Act.'B. Shurley Brown's dischargeShurley Brown was hired by the Respondent as a press operator on October 10,1962.He attended the Association'smeeting of November 10 at which the employeesvoted to affiliate with the Union and, consistent with the provisions of the contractwhich the Respondent had executed with the Association,became a member of theUnion and permitted his dues to be deducted from his wages during his short termof employment.He worked at first under Foreman Norman Davis on one of theRespondent's two shifts and then on the other shift under Foreman Robert Brown,whom he had known from boyhood.He was discharged by Foreman Brown onDecember 5, 1962, just a few days before he would have completed his 60-dayprobationary period under the contract.There were no complaints by the Respondent about Shurley Brown's work.In fact,Foreman Brown testified it was "good"and, following the discharge,gave the man awritten recommendation,stating that he was "a good workman." Instead, it appearsfrom the evidence that Shurley Brown's discharge was the results of his remarksand his attitude in several incidents involving him and Foreman Brown in whichhe was questioned by the foreman about his"down time"and made complaints abouthis treatment by the foreman.1.The magnet incidentOne of these incidents occurred within a week or so before Shurley Brown's dis-charge in connection with his use of one of three magnets which the Respondent pro-vides for its operators to speed up the separation of stock for their presses.Thesemagnets,it is to be noted, were not assigned to any particular operators but wereavailable for the use of all the operators.On the occasion with which we are concerned,Shurley Brown was using one of thesemagnets at his press when Foreman Brown took the magnet, saying that it was neededon a more important job on another press.According to the foreman,he also toldShurley Brown that he would bring back another magnet when he could find one,and Shurley did not argue with him. I credit this testimony by the foremanconcerning the incident,rather than Shurley Brown's testimony that he told theforeman he saw no reason why the magnet should be taken from him because"after all,I am working piece work as well as the rest of them,or trying to make it." 2After Foreman Brown took the magnet,Shurley Brown immediately complainedto Gerald Sanders,who was continuing to serve as president of the Association follow-ing its affiliation with the Union.According to Shurley Brown,he asked Sanders,1The instant finding relating to the discussion of the incident of November 10 by theUnion's and the Respondent's representatives is based upon what I believe to be Amidon'scredible testimony.Amidon testified that Lowell Daily, the Union's International repre-sentative,was present at the meeting in questionDaily, in his testimony,agreed thatAmidon's conducthad been discussed but he testified that he did not recall whether theRespondent had given any explanation.He further testified that the Union's representa-tives said merely that "as far as we were concerned,Mr. [Shurley]Brown was to file thecharge and we would tell what we knew."2From other portions of the present record, it appears to me that Shurley Brown didnot know whether the particular operation on which he was then working was rated as apiecework job and made no such claim at the time.It is true that at one point he testifiedgenerally that his earnings were computed at piecework rates.But, with respect to hisparticular operation when the magnet was taken from him, he later testified:" . [O]fcourse,I didn't know whether it was piece work or whether this was just straight timeNobody told me, and I still don't know whether it was piece work or straight time."And, as hereinafter found, he also made the same admission to Gerald Sanders, the Asso-ciation's president,when he later complained to Sanders about the foreman'saction. THE R. J. TOWER IRON WORKS, INC.449"What do you think about the foreman coming over and grabbing the magnet out andtaking it over to the other machine? And saying it was more important to have overthere than it was on the machine I was operating?"According to Sanders' testi-mony, which I credit, there was then a brief discussion of whether the foreman'saction had any effect upon Shurley Brown's earnings. Sanders asked him whetherthe job he was running at the time was "rated" as piecework and Shurley Brownsaid he did not know. Sanders, then said, "If the job isn't rated, whether or not youhave a magnet doesn't make any difference, because if you don't get out production,you earn the same amount of money anyway." But, as Sanders testified, ShurleyBrown insisted that "it didn't make any difference whether [his job was] rated or not;he didn't feel the foreman had any right to come up and grab his magnet away fromhim." So Sanders agreed to speak to Foreman Brown about the matter.Sanders thereupon went to Foreman Brown and said that "Shurley Brown was madbecause [the foreman] went over and grabbed that magnet." He also asked Fore-man Brown where the little magnet was and the foreman said he did not know butthat he was looking for it.According to Foreman Brown's uncontradicted andcredible testimony, they found the other magnet within 5 minutes and gave it toShurley Brown.2. Incidents on December 4There were two other conversations between Shurley Brown and Foreman Brownwhich preceded and have a bearing upon Shurley Brown's discharge. In one, theforeman questioned Shurley Brown about his "down time" the previous day, and inthe other, Shurley Brown was critical of the foreman because he had not been assignedany of the higher paying piece rate jobs.According to Shurley Brown, both conversa-tions occurred within the first hour or so of his shift on December 4.According to theforeman, the conversation about "down time" took place about a month earlier.In any event, the conversation about Shurley Brown's job assignments unquestionablyoccurred on December 4, was followed the next day by the foreman's discharge ofShurley Brown, and the only substantial disputes in the testimony relate to ShurleyBrown's remarks and attitude in the course of the conversation about his job assign-ments on December 4. Although differing on these points, both the General Counseland the Respondent assume in their briefs that the two conversations occurred onDecember 4 and, in dealing with these conversations, I make the same assumption.On reporting for work at the beginning of his 4 p.m. shift on December 4, ShurleyBrown noticed that, according to the posted assignment sheet, he was to work onpedestal angles.He asked Foreman Brown what he was to do because he had neverworked on that particular job, and the foreman said he would show him afterhe had gotten the other men started on their assignments.But, before attendingto the other assignments, the foreman also asked why Shurley Brown had taken ahalf hour of "down time" the preceding day and Shurley Brown replied that hehad to wait for the hi-lo truck and should have taken three-quarters of an hour insteadof only half an hour "down time." The foreman said, "From now on, let me knowbecause the Company can't stand it."He then left Shurley Brown and returned in45 minutes.When Foreman Brown came back, he showed Shurley Brown what he was to do.Then, according to Shurley Brown's testimony, he asked the foreman, "Did you noticewhat time it was, Bob?" And, holding up his watch and showing the foreman that itwas 4:45 p.m, be added, "That's the reason why we have so much down time."Before turning to the work assigned to him, however, Shurley Brown asked Fore-man Brown why he was not given any of the higher paid piece rate jobs. ShurleyBrown and Foreman Brown both testified in substance, and I accordingly find, notonly that the foreman explained that Shurley Brown was a probationary employee,that he had no seniority, and that the higher paying jobs were assigned by seniority,but also that the foreman in the course of this explanation, said, "You haven't servedyour 60 days yet and you are not a member of the Union." 3But Shurley Brown's and the foreman's testimony differed as to the manner inwhich Shurley Brown spoke to the foreman and also as to whether he had liquoron his breath at the time. Shurley Brown testified that he had not had a drink ofliquor that day, that he did not argue with the foreman, but that, having just com-mented about his having waited 45 minutes for the foreman as being the "reason"for "so much down time," he merely said, "I would like to ask you a question."According to his testimony, he thereupon said to the foreman that Lent, another4The quoted language is taken directly from Foreman Brown's testimonyAccording toShurley Brown, the foreman's statement at this point in their conversation was, "Well,you don't even belong to the UnionYou haven't even got your 60 days in " 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployee hired at the same time, had received welding assignments, "one of thehighest paid jobs in the shop," 4 and asked the foreman "if there was somethingwrong with my work or what was wrong, that I never got a chance to work on it."On the other hand, Foreman Brown testified that not only did he smell liquor onShurley Brown's breath during this conversation, but that the man, speaking harshlyand sarcastically upon being assigned to sorting the pedestal angles, "asked . .why he didn't get a chance to work on the spot welders and some of the good jobsin the plant" and then, when Foreman Brown explained that new employees wereexpected to do the kind of work which had been assigned to Shurley Brown, "ac-cused.[the foreman] of giving him jobs that were not as good as other piecerate work."Upon consideration of this conflicting testimony, I credit the testimonyof Foreman Brown.3.The discharge on December 5At the end of their conversation on December 4, Foreman Brown told ShurleyBrown to go to work and Shurley worked the rest of his shift. During the night, how-ever, Foreman Brown called Foreman Davis, and the next day also spoke to TedWilmore, the plant superintendent, about Shurley Brown.According to ForemanBrown, they agreed that Shurley Brown "would be a troublesome employee and wasa troublesome employee."Foreman Brown thereupon discharged Shurley Brown when the latter reportedfor work at 4 p.m. on Wednesday, December 5. Two days later, on Friday, Decem-ber 7, Shurley returned to the plant, apologized to the foreman for what had oc-curred on December 4, and asked to be taken back to work. Although ForemanBrown said there was little hope that the Respondent would rehire a man who hadbeen discharged, he nevertheless spoke to Superintendent Wilmore.On the next day,Saturday, December 8, he told Shurley Brown that Wilmore said once a man wasfired, the Respondent would not take him back.While it is thus clear from theevidence that Foreman Brown discharged Shurley Brown and, after consulting thesuperintendent, rejected his application for reinstatement, the evidence is in conflictas to the reason given by him for the discharge in his conversations with ShurleyBrown on December 5 and 7, and also in a separate conversation with PresidentSanders of the Association on the evening of December 5.And, in the considerationof this conflict, we must necessarily descend into what appears to me to be a morassof semantics and for the most part, trivial contradictions.On his direct examination, Shurley testified (as he had stated in two pretrial affi-davits given by him to the General Counsel) that, in discharging him on December 5,Foreman Brown said, "We decided we had better fire you because we figured you'regoing to be too much trouble to us once you get in the Union." But, on cross-examination, he testified that he was "sure" the foreman's "direct" words were "I amdischarging you because of union activity" and specifically retracted his testimony ondirect examination and the statements made by him in his pretrial affidavits.Eventhen, when pressed by Respondent's counsel as to what the foreman had actually said,he stated, "I don't remember exactly how that went.The union activities now, orif it was because I was going to be too much trouble once I got into the Union."With respect to the reason for discharge given to him by Foreman Brown on De-cember 7, however, Shurley Brown's testimony was short and simple.He testifiedthat in the course of this conversation he said to the foreman, "You know what I wasfired over?.Itwas because of union activities," and that the foreman merelysaid, "Yes," without saying any more about it. Shurley Brown's testimony to thiseffect was consistent, at least, with his further testimony that, on the evening ofDecember 5 and immediately following his discharge, President Sanders of theAssociation had told him that, according to Foreman Brown, he had been discharged"because of union activities."But Sanders himself testified that what ForemanBrown had actually said was that Shurley Brown had been discharged because theRespondent had "decided when Shurley got in the Union he would be too muchtrouble," i.e., that "when [Shurley] got in the Union, he was going to be atroublemaker."In his testimony, Foreman Brown denied that he had ever told Shurley Brown hewas discharged "because of union activity."He further testified that he told theman on December 5 that he was being fired "because of the events of the nightbefore and previous problems that I had with him, [and because] he would eventuallyIIt should be noted that there is no evidence in the record as to whether there was infact another employee hired at the same time as Shurley Brown to whom welding assign-ments had been given In any event, Surley Brown admitted on cross-examination that hehimself had never had any experience in welding. THE R. J. TOWER IRON WORKS, INC.451become a serious problem to the Association and the Company, if he were allowed tocontinue on."Upon consideration of the foregoing testimony of Shurley Brown and ForemanBrown as to their conversations and the testimony of Sanders as to what ForemanBrown told him, it appears to me, and I find, that Foreman Brown told ShurleyBrown, not that he was discharged for "union activity," but, in substance, that hewas discharged because he was a troublemaker and therefore could be expected tomake trouble for the Union and the Respondent if he were not discharged.Whateverthe actual phrasing, this is the gist of what Foreman Brown testified he told ShurleyBrown.Moreover, it is consistent with Sanders' testimony as to what ForemanBrown told him at the time and with Shurley Brown's original version of the fore-man's remarks on December 5, as set forth in his own testimony on direct examina-tion and in his pretrial affidavits.Beyond this, Shurley Brown's testimony is uncertain,inconsistent, and confusing, and, in my opinion, constitutes an attempt to reconstructhis conversation with Foreman Brown and particularly the latter's remarks, notupon the basis of his recollection, but in accordance with his own interests in thepresent case.Ihave therefore credited Foreman Brown's testimony rather thanShurley Brown's.Testifying directly as to his reasons for discharging Shurley Brown, Foreman Brownasserted at the hearing that he discharged the man "because of three things that weargued about on December 4th; being dissatisfied with his work assignment, accusingme of giving him bad work, and the alcohol that was on his breath and his generalattitude toward his work on the two other occasions." 5 In further explanation,he testified that "We had always had good relations with the Association," and that,because of Shurley Brown's "argumentative" attitude, his "continual bitching," andhis raising "petty grievances and that sort of thing" in their conversations concerningthemagnet, "down time," and work assignments, he feared (as he had told ShurleyBrown when he discharged him) that Shurley would "eventually become a seriousproblem to the Association and the Company." Finally, Foreman Brown denied that"union activity" or union membership status was a factor in the decision to dischargeShurley Brown and explained that in telling the man on December 4 that "You haven'teven served your sixty days yet and you are not even a member of the Union," hereferred merely to the fact that Shurley Brown was still a probationary employee with-out the seniority that entitled employees to preferential job assignments.C. ConclusionsThe instant case arose upon charges filed against the Respondent, not by the unionrepresenting its employees, but by a recently hired individual employee whose statuswas still "probationary" under the existing collective-bargaining contractTheevidence presents the question of whether the Respondent-employer, with a recordof a 10-year amicable relationship with its employees' union representatives anda current comprehensive 3-year contract including union security, dues checkoff,grievance, and arbitration provisions, suddenly changed its attitude and, in two ap-parently unprecedented instances, committed unfair labor practices repressive of itsemployees' "concerted activities" and "discouraging [their]membership in a labororganization," i.e., by checking its employees' attendance at a union meeting onNovember 10 and by discharging Shurley Brown, the individual employee who filedthe charge.The Respondent in its brief asserts that Personnel Manager Amidon's conduct inhis appearance outside the union meeting on November 10 was "a single isolatedevent," committed "in ignorance of the Act" and "without any intent to infringe onthe employees' rights."It therefore argues that "the incident does not warrant[invocation of] the preventive machinery of the Act and the issuance of a formal ceaseand desist order."On the other hand, the General Counsel contends that Amidon'sconduct on November 10 was "surveillance" of the union meeting whichtendedtointerferewith the employees' free exercise of their right to engage in concertedactivities and that, regardless of its actual effect and the innocence of its purpose, itwas an unfair labor practice within the meaning of Section 8 (a) (1) of the Act and ofsuch importance that its repetition should be forbidden by Board order.The General Counsel is correct in his argument that ordinarily an employer's act,regardless of intent and actual effect, is violative of Section 8(a)(1) if its normal5In summarizing his reasons for discharging Shurley Brown at an earlier point in histestimony, Foreman Brown made no reference to Shurley Brown's alcoholic breath, al-though he did so in his report of the discharge to his Employer.727-083-64-vol. 144-3 0 452DECISIONS OF NATIONALLABOR RELATIONS BOARDtendency is to interfere with employee rights.6 But I do not agree with him as to theresult of the proper application of this principle in the circumstances shown in thepresent case.Amidondidcheck on the attendance of the employees at the November 10 meetingand the employeeswereaware of his presence outside the meeting hall.But, whenwe consider all the circumstances then known to the employees as well as Amidon'sexplanation to the Union's representatives shortly thereafter, it would be unreasonableto say that the normal effect or tendency of Amidon's conduct was to interfere withthe employees' concerted activities either at the November 10 meeting or since then.For, as the employees had reason to know, the Respondent-in its long relationshipwith the employees' union representatives, its recognition of the role played by theserepresentatives, and its recent grant of a union-security provision in the contract-had demonstrated its friendliness to the unionization of its employees and its ac-ceptance of collective bargaining with their representatives.Furthermore, the unionmeeting on November 10 was being held to permit the employees to vote on affilia-tion of their Association with the Union and the Respondent's apparent concernwas that all of them should avail themselves of the opportunity-certainly not todiscourage their attendance nor, so far as the record indicates, to influence their vote.Finally, as Amidon explained to the apparent satisfaction of the Union's representa-tives shortly thereafter and as the representatives presumably communicated to theemployees, he checked attendance only because the Respondent was paying the em-ployees for time spent at the meeting.In view of all this, I cannot find that the normal tendency, much less the actualeffect, of Amidon's checking the employees' attendance at the November 10 meetingwas to interfere with or restrain the employees in their concerted activities or in thefree exercise of any of their rights under Section 7 of the Act.Therefore, withoutreliance upon the principle ofde minimiswhich I would otherwise regard as appli-cable, I dismiss the allegation of "surveillance" set forth in the General Counsel'scomplaint.Shurley Brown's discharge raises more complicated questions concerning the extentto which the Act protects employees in making complaints to their supervisors as wellas the significance of the particular statements made in the present case by ForemanBrown at the time of the discharge and in his testimony at the hearing.In his brief, the General Counsel refers to Shurley Brown's complaints to ForemanBrown as "grievances.concerning the Respondent's failure, in [Shurley Brown's]opinion, to abide by the provision in its collective-bargaining agreement pertainingto `down time' and regarding Respondent's method of assigning jobs to new em-ployees."Upon this evalution of Shurley Brown's complaints as "grievances" andForeman Brown's statement to the man at the time of the discharge that the Respond-ent feared he "would eventually become a problem to the Association and the Com-pany," the General Counsel argues that the Respondent discharged Shurley Brownbecause he had presented "grievances" and might be expected to do so in the futureto the discomfiture of both the Respondent and the union bargaining representatives.Thus, according to the General Counsel, the Respondent's discharge of ShurleyBrown was an unfair labor practice within the meaning of Section 8(a) (1) of theAct, not only because it was based upon and interfered with his individual presenta-tion of "grievances" which the Board has held to be protected by the Act,7 butalso because it tended to interfere with and restrain the rest of the Respondent'semployees in the future exercise of their right to present grievances either directly orthrough their bargaining representative, and, to that extent, to engage in the "con-certed activities" guaranteed by Section 7 of the Act.8 Finally, the General CounselOAmerican Fresghtways Co, Inc.,124 NLRB 146, 147. See alsoBlue Flash Express,Inc,109 NLRB 591;N L.R B v Link-Belt Company,311 U S. 584, 588;NLRB vGrower-Shipper VegetableAssn., 122 F. 2d 368, 378 (C.A. 9) ;N L R B v Wilbur H.Ford, d/b/a Ford Brothers,170 F. 2d 735, 738 (C A6) ; N L R B v Syracuse Color Press,Inc.,209 F. 2d 596, 599 (C.A. 2). No argument is made by the Respondent in the presentcase, nor would I find, that upon a balancing of the legitimate interests of the employerand of the employees, the Respondent's actual motive (I e., to determine which employeesshould be paid for time spent at the union meeting) justified Amidon's conduct in spite ofany possible incidental interference with the employees' concerted activities.SeeRepublicAviation Corporation v. N.L HR.,324 U.S. 7937SeeKraft Foods Company,108 NLRB 1164, 1166.8Salant & Salant, Incorporated,92 NLRB 417, 450-453;Todd Shipyards Corporation,Los AngelesDivision, a corporation,98 NLRB 814;Bakery Drivers and Salesmen LocalUnion No. 567, International Brotherhood of Teamsters, etc. (Calvin Guthrie),100 NLRB367, 367-368;H Muehlstein & Co., Inc,118 NLRB 268, 275-276; GibbsCorporation, THE R. J. TOWER IRON WORKS, INC.453argues that,by discharging Shurley Brown because he had presented"grievances," theRespondent violated Section 8(a) (3) as well as Section 8(a) (1) of the Act, since itthereby discriminated against him and discouraged membership in the Union.9In its brief,the Respondent urges an entirely different view of the evidence.Ac-cording to its argument,the evidence shows that"S.Brown was discharged becausehe was an argumentative and troublesome employee" and that "at most,[ForemanBrown]was attempting to get rid of an argumentative employee because he fearednot only personal trouble but also that which would affect the relationship betweentheUnion and the Company."It denies that the man was discharged for unionmembership or "union activities,"or for "concerted activity."It argues that Brown'scomplaints to the foreman which led to the man's discharge"were purely personalto him [,] ...did not concern other employees or the Union[,] ...were a matterbetween Brown and his foreman[,] ...had no connection with union activities [,].and [were] therefore not a `concerted activity.' "Furthermore,despite ForemanBrown'sreference in his testimony to Shurley Brown's complaints not only as"argumentative"and "continual bitching"but as "petty grievances,"the Respondentargues in effect that the man's complaints were so personal and trivial as to beunworthy of the "dignity of a grievance."Accordingly, in defense of its dischargeof Shurley Brown, the Respondent relies upon a line of decisions in which theBoard and the courts have dismissed complaints based upon the discharges of em-ployees for irritating,personal, and inconsequential complaints,holding them notto be "grievances"whose presentation by employees is protected by the Act.ioThe complaints made by Shurley Brown to his foreman appear to me to fall inthe category dealt with by the Board in this line of cases.In each instance,not onlywas Shurley Brown's complaint purely personal and either trivial or completely un-justified but,as shown even by his own testimony,his attitude and remarks wereunreasonable and senselessly irritating to the foreman.In the magnet incident, heapparently could not understand the foreman's taking the magnet to use it on amore important job and continued to complain to the Association's president evenafter the latter pointed out that his earnings were not being affected.Again, heshowed hypersensitivity and resentment at being questioned by the foreman onDecember 4 about his half-hour "down time" the preceding day despite the obviousreasonableness of the inquiry in view of the contractual provision conditioning pay-124 NLRB 1320,1320-1321;Bowman Transportation,Inc,134 NLRB 1419,1420-1421;Bunney Bros. Construction Co,139 NLRB 1516.6The cases upon which the General Counsel relies as supporting him on this point, arethose set forth in the preceding footnote with the exception of theGibbscaseHe pointsout that in the Gibbs case,the Board posited its remedy of backpay and reinstatementsolely upon a finding of violation of Section 8(a) (1), deeming it unnecessary to determinewhether the Employer'sconduct was also violative of Section 8(a) (3)ioRyder Tank Lanes,Inc,135 NLRB 936, 938 (as to Bough:"purely personal" andnot "concerted") ;Northern Motor Carriers,Inc, and Fort Edward EmpressCo, 130NLRB 261,262 (deliberate harassment of employer who had previously shown no animusagainst filing of grievances) ;Stearns-Rogers MfgCo, 134 NLRB 172,174-175(in courseof persistent presentation of grievances,steward's conduct "constituted a threat to agree-able relations among the crafts on the job") ;Joanna Cotton Mills Co v. N L R B ,176F 2d 749'(C A 4), setting aside 81 NLRB 1398(personal feud with supervisor) ;N L R Bv.GibbsCorporation,284 F. 2d 403,404-406(C A. 5), setting aside 124 NLRB1320(informal personal complaints characterized by the court as "griping")It is to benoted that, although reversed by the court of appeals in theGibbscase,the Board hasrecently cited the court's decision as the basis of its own holding in theRyder Tank Linescase,supra.In addition to the foregoing cases cited by the Respondent,seeRice-Stix of Arkansas,Inc,79 NLRB 1333(frequent and unjustified complaints) ;Burns Brick Company,80NLRB389 (employees did not "get along with the boss" and "fussed," quarreled, andargued all the time);The Efficient Tool & Die Company,79 NLRB 170(habitual andunreasonable complaints concerning service at the tool crib) ;Pan-O-Ramic Package Co.,Inc,130 NLRB 1174, footnote 1 ("We find no merit in the General Counsel's exceptionsto the Trial Examiner's failure to find a violation of Section 8(a) (3) and(1) in the dis-charge of employee Bouton.Although we do not adopt the Trial Examiner's characteriza-tion of Bouton's conduct during his meeting with the Respondent's officers on May 6, 1960,as persistent provocation amounting to insolence,daring, threatening and taunts, we be-lieve that his anxious and insistent interrogation of the Respondent's officers concerninghis job security sufficiently tried the latter's patience to cause his dischargeAs [was]the Trial Examiner,we arepersuaded that Bouton's discharge was not related to hisunion or other protected concerted activities...."). 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDment for "down time" of more than 15 minutes upon the employee's giving advancenotice to the foreman.Finally, having expressed annoyance to the foreman atbeing kept waiting for instructions on a job which he did not know how to perform,he then complained to the foreman about this assignment and his other assignmentsand, although the foreman explained that as a probationary employee under the con-tract he was not yet entitled to the better paying jobs, he persisted in accusing theforeman of discriminating against him in "giving him jobs that were not as goodas other piece rate work."It is not surprising that the Respondent's two foremen and its superintendent con-cluded that Shurley Brown was a "troublesome employee" and decided to dischargehim for this reason and also because,as Foreman Brown told the man,"he wouldeventually become a problem to the Association and the Company."Under theBoard's decisions relied upon by the Respondent,ii if Shurley Brown had been dis-charged simply as a "troublesome employee," his discharge would certainly nothave constituted either an interference with, or restraint upon, any employee rightin violation of Section 8(a) (1) nor, therefore,discrimination against him in violationof Section 8(a) (3).Nor, in my opinion,was this basic situation materially alteredbecause the discharge was also in part motivated by the Respondent'sdesire toavoid impairment of its smooth relationship with the Union through the Union'sotherwise possible future involvement in Shurley Brown's typically personal, ground-less, and senselessly vexatious complaints.For, in this respect, too,the Respondent'sintention was obviously merely to avoid the type of complaints and personal"griping"in which Shurley Brown indulged and which the Board has held not to be protectedby the Act,and not to interfere with, or discourage,its employees'presentation ofgrievances which have their reasonable and proper place in the scheme of collectivebargaining and concerted employee-action,and which the Act therefore protects.Furthermore,this should have been apparent to the employees in view of theRespondent's record of amicable relations with their employees'union representativesincluding the handling of grievances.It cannot,therefore,be said under the circum-stances of the present case that the reasonably anticipated or normal tendency ofShurley Brown's discharge,nor even the reason given by Foreman Brown to him,was to interfere with,or discourage,their presentation of grievances,directly orthrough the Union.For the foregoing reasons, I conclude that neither Shurley Brown's discharge northe statement made by Foreman Brown to him at the time of discharge, constitutedinterference with,or restraint upon, his or any of the other employees' rights inviolation of Section 8(a)(1) of the Act.Contrary to the further allegations ofthe complaint,I also conclude that the discharge was not violative of Section 8(a) (3)of the Act.For the record shows, as I have found,not only that Shurley Brownwas discharged for good cause rather than for any activity protectedby the Act,but also that at the time of his discharge he was a member of the Union under theunion-security clause of the contract executed by the Respondent.Under thesecircumstances,the record does not support(and I therefore recommend dismissal of)the allegations of the complaint that in discharging Shurley Brown, the Respondent"discriminated"against him thereby "discouraging membership in a labor organiza-tion"in violation of Section 8(a)(3) of the Act.In sum, having considered the evidence bearing upon the various allegations ofthe complaint,and having concluded that the evidence does not support a findingthat the Respondent has in any respect violated the Act,I shall recommend that thecomplaint be dismissed in its entirety.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.TheRespondent,R. J. Tower Iron Works,Inc., aMichigan corporation, isengaged in commerce within the meaningof the Act.2.TheRespondent has not engaged in unfair labor practiceswithinthe meaningof the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact, conclusions of law, and the entirerecord in the case, it is recommended that the complaint herein be dismissed in itsentirety.11 See the cases cited in the pieceding footnote